Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action in order to discuss claim amendments / clarifications to place this application in a Condition for Allowance.  Possible considerations in moving towards an allowance would be to further clarify claim language as per the suggestions stated in the response to arguments.  Furthermore, the additional embodiment of simply adding limitations directed towards a switching from a sleep mode to a wakeup mode is disclosed in GASKAMP et al. (Pub. No:  US 2016-0277688) and would not further an allowance if proposed in a potential amendment


RESPONSE TO ARGUMENTS

The rejections to Claims 1-2, 6-8, 12 under 35 U.S.C. section 112(b) are withdrawn in light of Applicant’s amendment filed on 12/15/21.

Applicant’s amendments and arguments filed on 12/15/21 have been fully considered but are not persuasive.  Accordingly, the rejections stand.  

Regarding Applicant’s remarks on Pages 5-8 directed towards the pending amended claims and the prior art of record, Applicant’s amendments and arguments filed on 12/15/21 have been fully considered but are not persuasive.  Examiner respectfully submits the prior art does read upon the claims as recited and amended whereby Examiner has provided additional citation to the prior art disclosures where applicable to read upon the newly amended claims.  With regards to the remarks that the prior art discloses ‘always in a wakeup mode’, Applicant’s claim language does not recite language that would exclude a different mode nor specifically state a mode change.  Examiner respectfully suggests that Applicant clarify said claim language to comport with Applicant’s invention.  Accordingly, the rejections stand.  

Finally, Examiner has established a prima facie case of obviousness for combining the newly applied prior art of record to reject said claims.  Accordingly, said claims stand rejected for the reasons stated herein.

FINAL REJECTION
Claim Objections

Claim 1 is objected to for the following: said claims recite ‘and awake a processor in response’ whereby said limitation grammatically should recite either ‘awaking a processor’ or ‘awaken a processor’.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-8, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al. (US Pub. No.: 2016-0110973) in view of TANIGUCHI (US Pub. No.: US Pub. No.: 2014-0303435).

As per Claim 1 CHO discloses A smart motion detection device, comprising (Figs. 1-2, 5-7 monitor objects in the FOV of camera and generate an alarm if object still present [Abstract] [0017-0018]):
 a memory (at least storage unit 220); a processor (at least unit 230); 
and a sensor array coupled to the memory and the processor (Figs. 1-7 memory storage unit 220 pre-store the images and coupled to camera via control unit processor 230 [Abstract] [0030-0031] [0040-0042]), the sensor array being adapted to continuously capture a first image, a second image and a third image (Figs. 2, 5-7 sensor array image pickup modules 211 in Fig. 2 for coupling and Fig. 7 for embodiment of at least 3 cameras 300 in array [0017-0018] [0029]), 
wherein when an event of an object is detected in the first image after the image is captured (Figs. 1-7 monitor objects in the FOV of camera and generate an alarm as awaken by processor [Abstract] [0017-0018] continue to capture [0029] after receiving the first prevention alarm signal – continue to capture FOV for existence of object [0051-0052]), the sensor array is adapted to pre-store the second image (Figs. 1-7 memory storage unit 220 pre-store the images and coupled to camera via control unit 230 [Abstract] [0030-0031] [0040-0042]) and awake a processor in response to the captured second image (Figs. 1-7 monitor objects in the FOV of camera and generate an alarm as awaken by processor [Abstract] [0017-0018] continue to capture [0029] [0051-0052]) 
CHO does not disclose but TANIGUCHI disclose capture images in sequence (Figs 2-3 [0009] [0040]); in response to the detected event of the object (Figs. 2-3, 13, 15 detection of motion/movement event for subject 10 [0031] [0062] [0089]);  and then transmit the third image to the processor when the third image is captured after the processor awakened (Figs. 2-3, 13, 15 all image data is transferred via the control unit to the processing apparatus 5 from the memory 33 [0046] once/after the processor is awakened by data transmitting unit 34 / receiving device 3 [0046] [0051] – at least three images captured in sequence [0009] [0040]) 
capture images in sequence; in response to the detected event of the object; and then transmit the third image to the processor when the third image is captured after the processor awakened as taught by TANIGUCHI into the system of CHO because of the benefit taught by TANIGUCHI to disclose sequential image capture of a plurality of images for temporal analysis as well as transmitting said images for further processing analysis and steps upon capture and temporary storage whereby CHO is directed towards image capture of a plurality of images for use in image analysis and would benefit if said images were temporally assigned in sequence and could further be specifically transferred for image processing and analysis to expand upon system capabilities.

As per Claim 2 CHO discloses The smart motion detection device of claim 1, wherein the pre-stored second image (See said analysis for Claim 1) 
CHO does not disclose but TANIGUCHI discloses image is transmitted from the memory to the processor after the third image is transmitted to the processor (Figs. 2-3, 13, 15 image data is transferred via the control unit to the processing apparatus 5 from the memory 33 [0046] once/after the processor is awakened by data transmitting unit 34 / receiving device 3 and an image transferred [0046] [0051]) (The motivation that applied in Claim 1 applies equally to Claim 2). 


As per Claim 6 CHO discloses The smart motion detection device of claim 2, wherein 
process the third image transmitted from the sensor array when being awakened (Figs. 2-3, 7 at least three cameras 300 sensor arrays – three images [0029-0030] [0051-0052] – awakened by event detected camera view may be obfuscated [0029-0030] [0051-0052])
CHO does not disclose but TANIGUCHI discloses the processor then processes the pre-stored second image transmitted from the memory (Figs. 2-3, 13, 15 all image data is transferred via the control unit to the processing apparatus 5 from the memory 33 as pre-stored [0046] at least two images [0009] [0040]) (The motivation that applied in Claim 1 applies equally to Claim 6). 


As per Claim 7 CHO discloses A determining method applied to a smart motion detection device (Figs. 1-7 [Abstract] [0017-0018]) having a memory, a processor and a sensor array coupled to each other (See said analysis for Claim 1), the determining method comprising (See said analysis for Claim 1): 
the sensor array continuously capturing a first image, a second image and a third image (See said analysis for Claim 1); 
detecting an event of an object in the first image after the first image is captured  (See said analysis for Claim 1); 
pre-storing the second image and awaking a processor in response to the captured second image  (See said analysis for Claim 1)
capture images in sequence (See said analysis for Claim 1) in response to the detected event of the object (See said analysis for Claim 1); and transmitting the third image to the processor when the third image is captured after the processor is awakened (See said analysis for Claim 1)

As per Claim 8 CHO discloses The determining method of claim 7, wherein the pre-stored second image (See said analysis for Claim 2) 

CHO does not disclose but TANIGUCHI discloses image is transmitted from the memory to the processor after the third image is transmitted to the processor (See said analysis for Claim 2). 

As per Claim 12 CHO discloses The determining method of claim 8, wherein 
process the third image transmitted from the sensor array when being awakened (See said analysis for Claim 6)
CHO does not disclose but TANIGUCHI discloses the processor then processes the pre-stored second image transmitted from the memory (See said analysis for Claim 6)


Claims 3-4, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al. (US Pub. No.: 2016-0110973) in view of TANIGUCHI (US Pub. No.: 2014-0303435), Claims 1-2, 6-8, 12, and further in view of GASKAMP et al. (US 2016-0277688).


As per Claim 3 CHO discloses The smart motion detection device of claim 1, wherein the event is detected when an alarm signal is received (Figs. 2-3, 7 alarm generation unit 250 – event detected camera view may be obfuscated [0029-0030] [0051-0052])
CHO and TANIGUCHI do not disclose but GASKAMP discloses signal is received from an external device (Figs. 1a, 4-9 [Abstract] user is external and sends a signal [0010] [0013] [0077]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include signal is received from an external device as taught by GASKAMP into the system of CHO and TANIGUCHI because of the benefit taught by GASKAMP to disclose an external control device available to a user for device control and data capture from a remote location whereby CHO and TANIGUCHI are directed towards image capture and analysis and would benefit from a handheld remote device available to a user to accomplish system control remotely.


As per Claim 4 CHO discloses The smart motion detection device of claim 3, wherein 
CHO and TANIGUCHI do not disclose but GASKAMP discloses the external device is a passive sensor (Figs. 1a, 4-9 [Abstract] device is a hand . 

As per Claim 9 CHO discloses The determining method of claim 7, wherein the event is detected when an alarm signal is received (See said analysis for Claim 3). 
CHO and TANIGUCHI do not disclose but GASKAMP discloses signal is received from an external device (See said analysis for Claim 3)

As per Claim 10 CHO discloses The smart motion detection device of claim 9, wherein 
CHO and TANIGUCHI do not disclose but GASKAMP discloses the external device is a passive sensor (See said analysis for Claim 4). 


Claims 5, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHO et al. (US Pub. No.: 2016-0110973) in view of TANIGUCHI (US Pub. No.: 2014-0303435), Claims 1-2, 6-8, 12, and further in view of BAUDIMONT et al (US Pub. No.: 2016-0228987).

As per Claim 5 CHO discloses The smart motion detection device of claim 1, wherein the event is detected when (See said analysis for Claim 1)

intensity variation between the first image and a reference image is greater than a predefined value (Figs. 1-2 threshold predefined value [0018-0020]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include intensity variation between the first image and a reference image is greater than a predefined value as taught by BAUDIMONT into the system of CHO and TANIGUCHI because of the benefit taught by BAUDIMONT to disclose an additional type of image analysis by comparing a captured image against a baseline reference image to determine the captured image metrics whereby CHO and TANIGUCHI are directed towards capturing and analyzing images and would benefit from a baseline reference image for comparison to further aid in said image analysis.

As per Claim 11 CHO discloses The determining method of claim 7, wherein the event is detected when (See said analysis for Claim 5)
CHO and TANIGUCHI do not disclose but BAUDIMONT discloses intensity variation between the first image and a reference image is greater than a predefined value (See said analysis for Claim 5). 

				Conclusion
	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eileen Adams whose telephone number is (571) 270-3688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481